Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered January 11, 1996, convicting him of criminal possession of a weapon in the third degree and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that there was legally sufficient evidence adduced at trial to establish the element of “substantial pain” (People v Rojas, 61 NY2d 726, 727) and the defendant’s guilt beyond a reasonable doubt.
The defendant contends that the court’s “summary denial” of his Batson challenge (see, Batson v Kentucky, 476 US 79) was *561incorrect and was based upon the court’s erroneous ruling that a prima facie showing of purposeful discrimination had not been established. We find that the defendant failed to make the requisite prima facie showing (see, People v Childress, 81 NY2d 263, 266).
The court did not err in denying the defendant’s motion pursuant to CPL 330.30.
The defendant’s remaining contentions are without merit. Ritter, J. P., Sullivan, Santucci and McGinity, JJ., concur.